Citation Nr: 0528739	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  03-36 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to July 18, 2000, 
for the grant of service connection for PTSD.

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from November 1968 to 
April 1970.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of January 
1997, by the Winston-Salem, North Carolina, Regional Office 
(RO), which denied the veteran's attempt to reopen his claim 
for service connection for PTSD; that rating action also 
denied the veteran's claim of entitlement to service 
connection for a soft tissue lung mass claimed as due to 
Agent Orange exposure.  The notice of disagreement (NOD) as 
to that decision was received in March 1997.  The statement 
of the case (SOC) was issued in April 1997.  The substantive 
appeal was received in May 1997.  

In the September 1998 supplemental statement of the case 
(SSOC), the RO determined that new and material evidence had 
been submitted to reopen the veteran's claim of service 
connection for PTSD, and the RO proceeded to deny that claim 
on the merits.  

On December 4, 2000, the veteran appeared at the Winston-
Salem RO and testified at a videoconference hearing before 
the undersigned Member of the Board, sitting in Washington, 
D.C.  A transcript of this hearing is of record.  

In an April 2001 decision, the Board observed that the U.S. 
Court of Appeals for Veterans Claims (CAVC) has held that the 
new-and-material-evidence requirement is a material legal 
issue which the Board has a duty to address, regardless of 
the RO's action.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), 
aff'd, Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
Thus, in that April 2001 decision, the Board determined that 
new and material evidence had been presented with which to 
reopen the PTSD matter, and the claim on the merits was 
remanded for additional development.  

Subsequently, the veteran's PTSD claim has been adjudicated 
numerous times.  As it currently stands, service connection 
for PTSD was granted effective from July 18, 2000, and it is 
currently assigned a 50 percent evaluation effective from 
October 1, 2004.  The veteran has appealed both the effective 
date assigned for the grant of service connection for PTSD 
and the currently assigned 50 percent evaluation, contending 
that a higher evaluation is warranted.  The Board here notes 
that this is a case in which the veteran has expressed 
continuing disagreement with the initial rating assignments.  
Accordingly, staged ratings will be considered as will be 
explained herein.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

Further, the veteran filed a formal claim for a TDIU rating 
in March 2005.  The claim was denied in an April 2005 rating 
action.  In April 2005, the veteran filed an NOD as to that 
issue.  No further action has been taken; specifically, an 
SOC has not yet been issued.  As will be further explained 
herein, the veteran's TDIU claim is addressed in the Remand 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will provide notification when further action is required on 
the part of the veteran.

The Board is also mindful that a pending claim on appeal, 
pertaining to service connection for a soft tissue lung mass, 
claimed as due to exposure to Agent Orange and other 
herbicides, exists.  That claim was denied by the Board in an 
April 2001 decision, which was appealed to CAVC.  A decision 
was issued in January 2004, vacating the Board's April 2001 
decision and remanding the matter for further development and 
the issuance of a readjudicated decision.  Judgment was 
entered by the CAVC in July 2004.  In correspondence from the 
Board to the veteran's attorney in September 2004, he was 
notified that the Board could not proceed with the 
adjudication of the lung claim, due to the filing of a notice 
of appeal to the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit), by VA.  

In follow-up correspondence from the Board dated July 29, 
2005, the veteran's attorney was informed that the Federal 
Circuit had dismissed the appeal to that Court in January 
2005, and that CAVC had issued a mandate on May 9, 2005, and 
that therefore the Board could proceed with adjudication of 
the matter.  In that correspondence, the veteran's attorney 
was notified that he had 90 days from the date of the letter 
in which to submit additional evidence or argument.  At this 
point, the 90-day period has not yet elapsed, and therefore 
the Board will not take action on the claim for a lung mass 
at this time.  Moreover, we note that the service connection 
claim for a lung mass has a separate docket number at the 
Board, and it will therefore be addressed in a separate 
decision after the 90-day period has expired.

Finally, the veteran and his representative have also raised 
new claims of entitlement to an effective date prior to 
October 1, 2004, for the grant of a 50 percent evaluation for 
PTSD; and entitlement to an effective date prior to July 18, 
2000, for the grant of a 30 percent evaluation for PTSD.  
These claims have not yet been adjudicated, and are referred 
to the RO for such action.


FINDINGS OF FACT

1.  The veteran filed his original service connection claim 
for a nervous condition in December 1972.  Entitlement to 
service connection for a nervous condition was either 
abandoned or denied in January 1973.  

2.  Subsequently, between 1981 and 1993, the veteran filed 
numerous service connection claims for a nervous 
condition/PTSD, all of which were denied either on the merits 
or based upon a lack of presentation of new and material 
evidence.  In October 1993, the veteran filed to reopen his 
claim for PTSD.  That claim was denied by the RO in December 
1993.  The veteran was notified of the decision in January 
1994, and did not appeal it.  The decision became final in 
January 1995.  

3.  On March 15, 1996, the veteran filed to reopen the claim 
for service connection for PTSD.  In September 1998, the RO 
determined that new and material evidence had been received 
to reopen the claim, but denied the claim on the merits.  
Service connection for PTSD was ultimately granted by the RO, 
effective from July 18, 2000, the date entitlement arose 
based upon a showing of a diagnosis of PTSD.

4.  The record does not reflect that the veteran met all 
eligibility criteria for the establishment of service 
connection for PTSD prior to July 18, 2000, as prior to that 
time the record contained neither a clear PTSD diagnosis nor 
a diagnosis which conformed to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders.  

5.  The competent and probative medical evidence of record 
demonstrates that the veteran's PTSD was 30 percent disabling 
from July 18, 2000, to September 30, 2004, and 50 percent 
disabling on and after October 1, 2004.


CONCLUSIONS OF LAW

1.  The legal criteria for an effective date prior to 
November 18, 1996, for the grant of service connection for 
PTSD have not been met.  38 U.S.C.A. §§ 5103A, 5107, 5108, 
5110 (West 2002); 38 C.F.R. § 3.400 (2005).

2.  The criteria for initial ratings in excess of 30 percent 
from July 18, 2000, to September 30, 2004; and 50 percent 
disabling from October 1, 2004, are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.130, 
Diagnostic Code (DC) 9411 (2005) (effective Nov. 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), and cases cited therein.

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court, 
including Mayfield, the Board finds that the requirements of 
the VCAA have been satisfied in this matter, as discussed 
below. 

The Court has held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, VCAA notice was provided in January 2004, 
after the unfavorable AOJ decision that is the basis of this 
appeal was already decided and appealed.  Here, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement is harmless error.  Initially, the Board 
notes that VCAA notice was provided to the appellant 
subsequent to the adjudication of his service connection 
claim.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied, 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

In a January 2004 letter implementing VA's duties to notify 
and to assist, the RO informed the veteran of the steps that 
had been undertaken with respect to evidentiary development 
of his claims, and what the veteran's own responsibilities 
were in accord with the duty to assist.  This letter also 
provided full notice as to the VCAA's provisions, and 
included the statement, "It's your responsibility to make 
sure that we receive all requested records that aren't in the 
possession of a Federal department or agency."  (Italics in 
original)  In addition, the veteran was advised, by virtue of 
a February 2003 rating decision and a detailed Supplemental 
Statements of the Case (SSOC) dated in September 2003 and 
February 2005, of the pertinent law and what the evidence 
must show in order to substantiate the claims.  All such 
notices provided by VA must be read in the context of prior, 
relatively contemporaneous communications from the agency of 
original jurisdiction.  Mayfield, supra, at 125. 

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  In this regard, the Board 
also points out that in a February 2005 statement from the 
veteran, he indicated that he wished to expedite his appeal 
by waiving the normal 60-day response period, and added that 
all of his evidence was in VA's possession.  However, 
thereafter private medical evidence dated in June 2005 was 
offered and accepted for the record.  For its part, VA has 
done everything reasonably possible to assist the veteran, 
and no further action is necessary to meet the requirements 
of the VCAA and the applicable regulatory changes published 
to implement that statute.

In summary, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate the 
claims and assist him in developing relevant evidence.  
Accordingly, the Board finds that no prejudice will result 
from an adjudication of this matter.  Rather, remanding this 
case to the RO for further VCAA development would result only 
in additional delay, with no benefit to the veteran.  The 
Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the Court has stated, "The VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

The veteran's DD 214 reflects that he served with the United 
States Marine Corps in Vietnam.  His awards and decorations 
include a Combat Action Ribbon.

The veteran filed his original claim seeking service 
connection for a psychiatric disorder, styled as a nervous 
condition, in December 1972.  In correspondence dated in 
January 1973, the RO notified the veteran that, before any 
action could be taken on the claim, additional evidence was 
required.  No additional evidence was forthcoming, and 
apparently the claim was denied or abandoned.  

In February 1981, the veteran filed a claim for a nervous 
disorder/chronic anxiety.  VA medical records dated in 1981 
reflect that the veteran received mental health treatment and 
that an assessment of anxiety state was made.  In a July 1981 
rating decision, the RO determined that new and material 
evidence had not been submitted with which to reopen the 
service connection claim for a nervous condition.

In March 1991, the veteran requested that the claim for a 
nervous disability be reopened.   The record contains 
February 1991 and April statements from a psychologist, 
indicating that the veteran had been referred for an 
evaluation for possible entrance into a program.  However, 
due to the veteran's possible relocation, it was recommended 
that the case be closed and that he attempt to re-enter a Vet 
Center Outreach program at a later time.

The veteran underwent a VA examination in May 1991, at which 
time his account of in-service stressors were documented, and 
diagnoses of generalized anxiety disorder and dysthymic 
disorder were made.

In a July 1991 rating decision, the RO denied service 
connection for PTSD, reasoning that PTSD had not been 
diagnosed.

In a December 1993 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for PTSD, 
reasoning again that there was no established PTSD diagnosis.  
The veteran was notified of that decision in January 1994, 
and did not appeal the PTSD claim.

In March 1996, the veteran requested that his PTSD claim be 
reopened.  VA medical records dated from 1994 to 1996 were 
negative for treatment or diagnosis of any psychiatric 
disorder.  The veteran submitted various articles relating to 
readjustment problems in Vietnam veterans, and alternative 
healing methods.

In a January 1997 rating decision, the RO again determined 
that new and material evidence had not been presented to 
reopen a claim of entitlement to service connection for PTSD.  
The veteran filed an NOD as to that decision in March 1997.  
An SOC was issued in April 1997, and a substantive appeal was 
filed in May 1997.  

VA mental health clinic notes dated in 1997 reflect that the 
veteran was seen with symptoms of stress, anxiety, 
depression, sleep disturbance, nightmares, anger, rage, 
relationship difficulties, and startle response.  Provisional 
diagnoses of PTSD and depression with anxiety were made in 
February 1997.  Continued treatment for PTSD is shown 
throughout 1997.

A VA examination was conducted in September 1997.  The 
examiner concluded that a diagnosis of PTSD could not be 
made, although there did appear to be a recongnizable 
stressor which had occurred during the veteran's service in 
Vietnam.  An Axis I diagnosis of generalized anxiety disorder 
was made, and a notation to rule out delusional disorder was 
also made.  A Global Assessment of Functioning (GAF) score of 
70 was assigned.

In a September 1998 rating decision, the RO determined that 
new and material evidence had been submitted with which to 
reopen the PTSD claim.  However, the claim was denied on the 
merits, as the RO explained that the preponderance of the 
evidence was against a confirmed diagnosis of PTSD linked to 
an in-service stressor.

VA medical records show that the veteran continued to receive 
individual and group treatment for PTSD during 1998.  Service 
connection for PTSD was denied in a May 2000 SSOC, in which 
the RO reasoned that a diagnosis of PTSD meeting the criteria 
of the Diagnostic and Statistical Manual of Mental Disorders, 
3rd ed., revised (DSM-III-R) had not been made.

The veteran and his wife presented testimony at a hearing 
held before the undersigned Veterans Law Judge in December 
2000.  The veteran indicated that PTSD had been diagnosed by 
a VA psychiatrist and by his VA PTSD counselor.  The veteran 
referred to a booklet on readjustment problems facing Vietnam 
veterans, and indicated that he experienced the very problems 
described in the booklet/article (which was previously made 
part of the record).  

At the hearing the veteran submitted additional evidence, 
accompanied by a waiver of initial consideration by the RO.  
The evidence consisted of a VA psychiatry note dated in July 
18, 2000, at which the veteran gave a history of 
participating in numerous combat operations, patrols, and 
firefights.  The veteran also reported having killed four 
enemy servicemen, and other civilians accidentally.  The 
veteran reported that his post-Vietnam symptoms consisted of: 
irritability, inability to tolerate crowds, physical and 
verbal abuse, flashbacks, inability to hold a steady job, 
increased startle response, depressed mood, and on-going 
anxiety.  On VA mental status examination, his affect was 
blunted, speech was coherent, and thought process was goal-
directed.  Concentration was fair, and there was no overt 
psychosis or delusional tension.  The veteran admitted to 
passive suicidal ruminations, but had no homicidal ideation.  
It was noted that he remained socially distant to avoid 
confrontation with others due to irritability.  A diagnosis 
of PTSD was made, and a GAF score of 45-50 was assigned.

In an April 2001 decision, the Board determined that new and 
material evidence had been submitted to reopen the PTSD 
claim, and remanded the PTSD claim on the merits for 
additional evidentiary development.

VA mental health progress notes indicate that from February 
to June 2002, the veteran continued to be treated for chronic 
and severe PTSD symptoms resulting from his combat 
experiences in Vietnam.  His PTSD manifestations were 
identified as: exaggerated startle response, survivor guilt, 
hypervigilence, social isolation, employment difficulties, 
depression with suicidal ideation in the past, intrusive and 
recurrent thoughts, dreams, and nightmares with combat 
themes, and depression.  An Axis I diagnosis of chronic and 
very severe PTSD was made, and GAF score of 30 was assigned. 

A special QTC psychiatric examination was conducted in 
December 2002.  The report indicated that the veteran had not 
worked since October 2002, when he had been employed in 
construction and landscaping.  He described several service 
stressors and reported that his PTSD symptoms began about 3 
months after he returned from Vietnam.  The veteran's PTSD 
symptoms were identified as: having 2-3 nightmares per year; 
hypervigilence; intrusive thoughts of Vietnam occurring 
several times a month; chronically depressed mood; suicidal 
ideation in the past; panic attacks in crowds; irritability, 
and mildly exaggerated startle response.  The veteran denied 
having any auditory or visual hallucinations.  

Upon mental status examination, thought processes were 
logical, coherent, and goal directed.  Thought content was 
appropriate, and there was no evidence of psychosis, 
delusions, or hallucinations.  Mood was described as anxious, 
and affect was variable.  He was not homicidal or suicidal.  
He was alert and oriented x 4.  Immediate and short-term 
memory were adequate.  Formal judgment was intact, insight 
fair and intelligence was average at best.  An Axis I 
diagnosis of PTSD was made, and a GAF score of 65 was 
assigned.  

The examiner reviewed the veteran's medical history from 
service forward and noted that, when examined in October 
1997, the examiner felt that, although the veteran had many 
PTSD symptoms, these did not rise to the level of the DSM-IV 
(Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed.) criteria for diagnosing PTSD.  The QTC examiner 
concluded that the veteran's symptoms did rise to the level 
warranting a diagnosis of PTSD, albeit a mild version.  The 
examiner explained that the veteran still had occasional 
nightmares about combat and intrusive thoughts about Vietnam; 
great difficulty getting along with others; social-anxiety; 
panic-like attacks; mood disturbance; exaggerated startle 
response and avoidance phenomenon.  

In a February 2003 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent evaluation, 
effective from December 27, 2002, the date of the QTC 
examination.  The veteran and his representative appealed 
that decision with respect to both the rating and effective 
date assigned. 

The record contains a private psychiatric evaluation 
conducted by Dr. H. in July 2003.  The report indicated that 
the veteran was employed as a draftsman until 1983, and from 
1983 to about 2001, he served as a missionary, on and off.  
The report stated that from 2001 to 2003 the veteran had 
worked part-time as an electrician's and plumber's helper, 
and in landscaping.  Dr. H. reported that the veteran's PTSD 
symptoms consisted of: nightmares every 2 months; flashbacks 
with panic attacks 2-3 times a month; intrusive thoughts; 
hypervigilence; startle response; severely impaired recent 
memory; auditory hallucinations; depression, anger, 
helplessness and suicidal feeling.  Dr. H. stated that, 
because of the veteran's PTSD, he was unable to sustain 
social and work on a regular basis.  Dr. H. considered the 
veteran to be permanently and totally disabled and 
unemployable.  Axis I diagnoses of chronic PTSD and chronic 
major depression were made and a GAF score of 35 was 
assigned.  

In a September 2003 SOC, the RO continued the 30 percent 
rating for PTSD, but assigned an earlier effective date of 
July 18, 2000, for the grant of service connection for PTSD

VA medical records dated from September to December 2003 show 
that the veteran was participating in PTSD group therapy.  

In a January 2004 duty-to-assist letter, the RO requested 
that the veteran submit any treatment records of Dr. H. or 
complete a VA Form 21-4142, so that VA could request these 
records for him.  In January 2004, the veteran replied that 
his attorney had informed him that the evidence and 
information of record was sufficient to make a decision, and 
indicated that he disagreed with an inquiry for more 
information.  He stated that VA already had Dr. H.'s records, 
and that Dr. H. wanted the veteran to continue to be treated 
by VA.

In correspondence from the veteran's representative dated in 
March 2004, he indicated that Dr. H.'s report had already 
been submitted to VA and there was nothing additional to 
submit.  

In December 2004, the veteran submitted additional evidence 
consisting of VA medical records dated in 2004.  A July 2004 
record indicated that the veteran was experiencing a recent 
increase in his PTSD symptoms.  It was noted that he was 
having nightmares and multiple flashbacks of Vietnam.  On-
going conflict in job settings, with authority figures, and 
with his wife was also noted.  Odd mentation was reported, 
with no suicidal or homicidal ideation.  When he was seen in 
October 2004, a recent increase in PTSD symptoms was 
reported, especially with respect to intrusive thoughts of 
Vietnam.  A December 2004 note indicated that the veteran was 
unable to function in a competitive work environment and that 
this was unlikely to change.  An assessment of patient with 
service related PTSD, dealing with ever increasing symptoms, 
was made. 

Another QTC examination was conducted in December 2004.  The 
report indicated that, since last evaluated in December 2002, 
the veteran had worked part-time as an electrician's helper 
and in landscaping.  The veteran reported that his PTSD 
symptoms included: nightmares every few months; intrusive 
thoughts increasing in severity to 5 times a week; flashbacks 
about combat several times a week; hypervigilence; 
intermittent insomnia; chronically depressed mood; panic 
attacks in crowds; and passive suicide ideas.  The veteran 
denied having any auditory or visual hallucinations.  

On mental status examination, his thought processes were 
logical, coherent, and goal directed.  Thought content was 
varied but appropriate.  There was no evidence of psychosis.  
Speech had normal rate and volume.  Mood was described as 
tense and affect was variable.  The veteran was not homicidal 
or suicidal.  He was alert and oriented x 4.  Immediate and 
short-term memory were not impaired.  Formal judgment was 
intact, insight was fair, and intelligence was, at best, 
average.  An Axis I diagnosis of combat related PTSD was made 
and a GAF score of 55-60 was assigned.  The examiner reviewed 
the veteran's medical records and concluded that he has had 
PTSD since the Vietnam War, and that either his symptoms did 
not rise to the level needed for a diagnosis in 1991 or that 
he was misdiagnosed in 1991.  

In a February 2005 statement from the veteran, he indicated 
that he wished to expedite his appeal by waiving the normal 
60-day response period, and added that all of his evidence 
was in VA's possession. 

In a February 2005, SSOC, the RO granted an increased rating 
of 50 percent for PTSD, effective from October 1, 2004.

In August 2005, the veteran's attorney submitted additional 
evidence in the form of an evaluation conducted by a private 
psychologist, M.F. in May 2005, and indicated that AOJ 
consideration of this evidence was waived.  The report 
indicated that the veteran was casually but appropriately 
dressed and that hygiene, grooming, and eye contact were all 
good.  His conversation was spontaneous and relevant.  The 
psychologist observed that the veteran was noticeably 
restless, over-active, and vigilant.  It was noted that the 
veteran had last worked in 2004, for one day as an 
electrician's helper, and that he had not worked regularly in 
18 months.  The veteran reported that his current symptoms 
included: sad mood, hopelessness, suicidal ideation, 
irritability, difficulty making decisions, fatigue, reduced 
appetite, insomnia and sleeplessness, excessive vigilance, 
comprehension problems, nightmares and frequent intrusive 
memories.  He reported that his last panic attack had been 
several months before, but that he experienced extended 
periods of elevated anxiety lasting for hours.  

The veteran indicated that on a daily basis he participated 
in some type of family worship service in the morning, and 
also spent the day doing chores.  He indicated that he had 
one friend in Georgia and occasionally went to religious 
events where he socialized, but stated that he had no close 
friends.  It was noted that he did not believe in taking 
medication, so he did not, but he did take herbal remedies.  

On mental status examination, the veteran was alert and 
responsive.  His speech was loosely connected, but not 
grossly illogical.  Affect was blunted, and mood appeared to 
be depressed.  Thinking was noticeably distractible.  The 
veteran admitted to having suicidal ideation and occasional 
homicidal ideation, but not recently.  The veteran reported 
having auditory hallucinations, which were attributed to 
intrusive memories rather than to psychotic process.  He was 
noted to be oriented x 3.  Immediate and recent memory were 
adequate.  Slight difficulty in concentration was reported.  
Judgment was good, insight was fair and intelligence was 
average.  Diagnostic impressions of major depressive 
disorder, recurrent, moderate to severe; PTSD; and rule out 
schizotypal personality disorder were made.  

The psychologist summarized that the veteran had a long-
standing history of difficulty with a major depressive 
disorder and PTSD.  It was noted that, despite being 
reasonably socially skilled and of average intelligence, the 
veteran had been unable to maintain consistent employment for 
years.  It was commented that he appeared to have severe 
problems relating appropriately and consistently to co-
workers and supervisors.  The psychologist noted that the 
veteran appeared to be of average intelligence, that his 
memory functioning was grossly intact, and that he was able 
to understand and follow simple work-related instructions.  
Attention span was described as impaired, and was believed to 
likely interfere with the ability to perform even repetitive 
tasks for short periods of time.  It was also reported that 
the veteran would experience overwhelming problems relating 
to fellow workers and supervisors due to his depression and 
PTSD.  It was further observed that his tolerance for 
emotional stress was brittle and that over time, this could 
severely interfere with his performance at all forms of 
competitive employment.  The psychologist concluded that the 
veteran appeared to be capable of managing his financial 
affairs, and appeared to have adequate tolerance for the 
physical stress associated with a typical work routine.  

III.  Pertinent Law and Regulations

A.  Increased Disability Evaluation

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (2005).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Effective on November 7, 1996, substantive changes were made 
by regulatory amendment to the schedular criteria for 
evaluating mental disorders, as set forth in 38 C.F.R. §§ 
4.125-132.  See 61 Fed. Reg. 52,695-52,702 (1996) codified at 
38 C.F.R. § 4.130 (2005).  The changes included redesignation 
of section 4.132 as section 4.130, and the revision of the 
newly redesignated section 4.130.  Also, the general rating 
formula for mental disorders was replaced with different 
criteria.  And, in some instances, the nomenclature employed 
in the diagnosis of mental disorders was changed to conform 
to the Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994) (DSM-IV), which replaced DSM-III-R.

Under the revised schedular criteria, effective November 7, 
1996, DC 9411, 38 C.F.R. § 4.130 (2005), PTSD is evaluated 
under the general rating formula used to rate psychiatric 
disabilities (other than eating disorders).  A 30 percent 
rating is assigned when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships.  Id.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.  A 100 percent rating is 
warranted if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  Id.

The Global Assessment of Functioning (GAF) assessment is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health-
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing DSM-IV.  A GAF score of 31-40 shows some impairment in 
reality testing or communication (e.g. speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood.  A GAF of 41 to 50 is defined as 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51 to 60 is defined 
as moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF of 61 to 
70 is defined as some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  A GAF score of 
71 to 80 indicates that if symptoms are present at all, they 
are transient and expectable reactions to psychosocial 
stressors with no more than slight impairment in social and 
occupational functioning.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242-244 (1995).

B.  Effective Date

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2005).  Generally, the effective date of an award of 
service connection is the day following separation from 
service, if an application for benefits is received within 
one year of the date of the veteran's separation from 
service.  Otherwise, the effective date is the date of the 
claim.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 
3.400(b)(2) (2005).

Once an effective date is established, actual payment of 
benefits may not begin until the first day of the next 
calendar month.  38 U.S.C.A. § 5111 (West 2002); 38 C.F.R. § 
3.31 (2005).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  The 
date of receipt shall be the date on which a claim, 
information, or evidence was received by VA.  38 C.F.R. § 
3.1(r).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris, may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155.

IV.  Analysis

A.  Increased Evaluation - PTSD

The Board here notes that this is a case in which the veteran 
has expressed continuing disagreement with the initial rating 
assignments.  The CAVC has addressed the distinction between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of entitlement to compensation, and a later 
claim for an increased rating.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  The Court noted that the rule 
from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 (West 2002) and 
its implementing regulations do not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

The veteran was rated 30 percent disabled for PTSD for the 
period from July 18, 2000 to September 30, 2004, and is 
currently rated 50 percent disabled from October 1, 2004.  

Under the revised schedular criteria, the veteran's PTSD does 
not warrant an evaluation in excess of 30 percent for PTSD 
from July 18, 2000, to September 30, 2004.  During this time, 
the veteran's symptoms consisted primarily of nightmares; 
hypervigilence; intrusive thoughts of Vietnam occurring 
several times a month; chronically depressed mood; suicidal 
ideation in the past; panic attacks in crowds; irritability 
and mildly exaggerated startle response without any 
indications of auditory or visual hallucinations.  The 
December 2002 QTC Examination report characterized the 
veteran's PTSD as mild, and a GAF score of 65, indicative of 
mild symptoms, was assigned.  Symptoms such as depressed mood 
and panic attacks occurring weekly or less often are 
specifically enumerated criteria warranting the assignment of 
a 30 percent evaluation for PTSD.  

The Board notes that lower GAF scores, in the 30's, were 
assigned as shown by VA progress notes dated from February to 
June 2002; however, even so, the PTSD symptomatology 
identified by those records was most consistent with the 
assignment of a 30 percent evaluation.  In this regard, 
symptoms of employment difficulties, depression, nightmares, 
and intrusive thoughts of Vietnam were noted.  The Board 
further observes that the assigned GAF scores in the 30's 
during that point appear to represent only a very temporary 
increase in symptoms, inasmuch as a GAF score of 65 was 
assigned just a few months later, as shown by a December 
2002, QTC examination report.

The Board also notes Dr. H's private evaluation of the 
veteran conducted in July 2003, at which time a GAF score of 
35 was assigned.  At that time, the doctor opined that the 
veteran was unable to sustain social and work relationships 
on a regular basis, and that he was permanently disabled and 
unemployable.  However, both this assessment and the assigned 
GAF score were inconsistent with the other reports of 
symptoms demonstrated at that time.  Dr. H's report itself 
indicated that the veteran had been employed from 2001 to 
2003 as an electrician's and plumber's helper and in 
landscaping, suggesting that the veteran is neither 
permanently disabled nor unemployable.  Socially, the veteran 
has maintained a marriage to the same woman for many years, 
and he is therefore clearly not totally socially isolated nor 
impaired to a major degree.  

A GAF score of 31-40 shows is assigned for some impairment in 
reality testing or communication (e.g. speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood.  In this case, neither 
impairment in reality testing nor in communication was 
documented; the only symptoms documented by Dr. H were the 
veteran's reported symptoms of auditory hallucinations, 
suicidal feelings, and severely impaired memory - which was 
not corroborated by any objective findings and was apparently 
based solely upon the veteran's reports that he forgets what 
he reads and gets lost while traveling.  The Board also 
points out that the July 2003 evaluation was apparently the 
only time Dr. H ever saw the veteran.  Both the veteran and 
his representative have acknowledged that no other treatment 
records from Dr. H exist as concern the veteran.  Overall, 
Dr. H's findings do not place the evidence in relative 
equipoise so as to support a finding that the veteran's PTSD 
symptoms had chronically increased, or more nearly 
approximated the criteria for a 50 percent evaluation at that 
time, particularly in light of evidence showing a much higher 
GAF score both prior and subsequent to Dr. H's July 2003 
evaluation.  (See QTC examination reports dated in 2002 and 
2004).  Therefore, an increase to a 50 percent disability 
rating for the time period from July 18, 2000, to September 
30, 2004 is not warranted, under the regulations effective 
November 7, 1996.

Under the revised regulations, effective November 7, 1996, 
the Board also finds that the veteran's PTSD disability does 
not warrant a rating higher than 50 percent from October 1, 
2004.  In this regard, an increase in symptomatology was 
reported in VA medical records dated from January to December 
2004.  However, while such a statement was made in those 
reports none, of these records contained a comprehensive 
assessment of the veteran's complete PTSD symptomatology or 
the extent of his social and industrial impairment.  

It was not until December 2004 that a complete assessment of 
the veteran's PTSD symptomatology and the extent of his 
social and industrial impairment was undertaken.  

In order to warrant a 70 percent evaluation the following 
must be demonstrated by the evidence: occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.

It is clear from the evidence dated from October 1, 2004, 
forward that nearly none of the manifestations for a 70 
percent evaluation is currently shown.  Since October 2004, 
and in many instances for long before that, there has been no 
indication of: obsessional rituals, illogical speech, near-
continuous panic or depression affecting independent 
functioning, disorientation; or neglect of personal 
appearance and hygiene.  The 2004 QTC examination findings 
mention suicidal ideation in the past and a chronically 
depressed mood.  However, at that time, on objective clinical 
evaluation, there was no indication of homicidal or suicidal 
ideation, no significant memory, judgment, or insight 
impairment, and his thought processes were logical, coherent, 
and goal directed.  

The December 2004 QTC report does not reflect that the 
veteran suffers from occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood.  In this regard, the 
report indicated that, since 2002, the veteran had worked 
part-time as an electrician's helper and in landscaping.  A 
GAF score of 55-60 was assigned, indicative of moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  The assignment of that 
score is entirely consistent with the symptomatology 
documented by the December 2004 QTC examination report, and 
with the 50 percent rating criteria for PTSD.  

The Board has also considered the May 2005 report of a 
private psychologist.  At that time the only symptoms and 
findings made which were consistent with the criteria 
enumerated in the 70 percent rating criteria consisted of a 
history of suicidal ideation - but not recently as reported 
by the veteran himself; and possible difficulty in adapting 
to stressful circumstances such as work or a worklike setting 
as assessed by the psychologist.  At that time speech was 
loosely connected, but not illogical; with depressed mood; 
extended periods of anxiety without panic attacks; no 
indication of impaired impulse control; and appropriate 
grooming and hygiene.  

The psychologist summarized that the veteran had a long-
standing history of difficulty with a major depressive 
disorder and PTSD.  It was noted that, despite being 
reasonably socially skilled and of average intelligence, he 
had been unable to maintain consistent employment for years.  
It was commented that he appeared to have severe problems 
relating appropriately and consistently to co-workers and 
supervisors.  The psychologist noted that the veteran 
appeared to be of average intelligence, and that memory 
functioning was grossly intact and he was able to understand 
and follow simple work-related instructions.  His attention 
span was described as impaired, and was believed to likely 
interfere with the ability to perform even repetitive tasks 
for short periods of time.  It was also reported that the 
veteran would experience overwhelming problems relating to 
fellow workers and supervisors due to his depression and 
PTSD.  It was further observed that his tolerance for 
emotional stress was brittle and that, over time, this could 
severely interfere with his performance at all forms of 
competitive employment.  The psychologist concluded that the 
veteran appeared to be capable of managing his financial 
affairs and appeared to have adequate tolerance for the 
physical stress associated with a typical work routine.  

Overall, the most probative evidence of record consisting of 
the December 2004 QTC examination and the May 2005 evaluation 
by a private psychologist reflects that the veteran's PTSD is 
productive of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood and that he has difficulty in 
establishing and maintain effective work and social 
relationships.  

Neither the December 2004 QTC examination nor the May 2005 
evaluation by a private psychologist reflects that the 
veteran has a complete inability to establish and maintain 
effective work and social relationships or that he has 
occupational and social impairment with deficiencies in most 
areas, particularly in the absence of many of the 
specifically enumerated criteria required to support a 70 
percent evaluation under 38 C.F.R. § 4.130, DC 9411 (2005).  

Overall, the competent evidence of record dated from October 
1, 2004, forward, does not demonstrate that the veteran's 
service-connected PTSD more nearly approximates the criteria 
for a 70 percent rating.  The evidence does not reflect 
occupational and social impairment with deficiencies in most 
areas due to suicidal ideation, obsessional rituals which 
interfere with routine activities, illogical speech, or near-
continuous panic or depression; a neglect of personal 
appearance and hygiene; or an inability to establish and 
maintain effective relationships, such as to warrant the 
award of a 70 percent rating.  

In view of the foregoing, the Board finds that the evidence 
preponderates against a rating in excess of 50 percent from 
October 1, 2004, for the veteran's PTSD.  Therefore, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  
Indeed, the RO has already awarded the veteran staged ratings 
for his PTSD, and the Board affirms these ratings in this 
decision.

B.  Earlier Effective Date

The veteran and his representative contend that an effective 
date prior to July 18, 2000, is warranted for the grant of 
service connection for PTSD.  In this regard, it is argued 
that an effective date of 1991 (when a claim for PTSD was 
raised); 1993 (when a PTSD claim was raised a second time); 
or at least 1996 (when a third PTSD claim was raised) is 
warranted.  

In the present case, the Board notes that the veteran filed 
his initial service connection claim for a nervous condition 
in December 1972.  At that time the claim was either denied 
or abandoned.  As will be explained herein, the veteran 
continued to unsuccessfully pursue the claim for more than 25 
years.  There is no contention made by the veteran, nor does 
the record reflect, that the veteran's ultimate grant of 
service connection and a compensable disability rating for 
PTSD was based upon a claim filed within the first year after 
he left service in 1970.  Moreover, the present appeal arose 
from the RO's action with regard to the veteran's claim for 
service connection for PTSD, filed in 1996, with respect to 
which, after service connection was granted (and a 
compensable disability evaluation assigned), he sought an 
earlier effective date.  Thus, the exception in the law for 
claims filed shortly after service would not be for 
application in the instant case.

The issue of entitlement to service connection for PTSD was 
raised by the veteran in March 1991.  The claim was denied by 
VA in July 1991 due to lack of a PTSD diagnosis.  The veteran 
was notified of that decision in August 1991.  A valid NOD as 
to that determination was received in August 1991, and an SOC 
was issued in September 1991, but a timely substantive appeal 
was not received from the veteran.  That decision became 
final in August 1992.  

Subsequently, the veteran filed to reopen his PTSD claim in 
October 1993.  In a rating action of December 1993, the RO 
determined that new and material evidence had not been 
submitted to reopen the claim.  The veteran was notified of 
that decision in January 1994, and did not appeal that 
decision within one year of notification thereof.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2005).  Therefore in January 1995, that decision became 
final. 

Most recently, the veteran filed to reopen his PTSD claim in 
March 1996.  The claim was denied in January 1997, as the RO 
again found that no new and material evidence had been 
submitted to reopen the claim; namely there was no PTSD 
diagnosis of record.  That decision was validly appealed and 
remained pending until September 1998, when the RO apparently 
determined that new and material evidence had been submitted 
to reopen the PTSD claim, but denied the claim on the merits 
due to a lack of diagnosis of PTSD based on a 1997 VA 
examination.  Ultimately, service connection was granted for 
PTSD, and an effective date of July 18, 2000 was assigned.  
The July 18, 2000, date represents the date of a VA 
psychiatry note which documented a diagnosis of PTSD.  

Unless specifically provided otherwise, the effective date of 
an award based on a claim reopened after final adjudication 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on a 
reopened claim will be "the date of receipt of claim or the 
date entitlement arose, whichever is the later."  38 C.F.R. 
§ 3.400.

The Court has made it plain that the date of the filing of a 
claim is controlling in determinations as to effective dates.  
See Lalonde v. West, 12 Vet. App. 377, 380 (1999) (citing 
Hazan v. Gober, 10 Vet. App. 511 (1997); Washington v. Gober, 
10 Vet. App. 391 (1997); and Wright v. Gober, 10 Vet. App. 
343 (1997).  In Lalonde, the Court stated that the effective 
date of an award of service connection is not based upon the 
date of the earliest medical evidence demonstrating 
entitlement, but on the date that the application upon which 
service connection was eventually awarded was filed with VA.  
Similarly, in Williams v. Gober, 10 Vet. App. 447, 451 
(1997), the Court held that an effective date for the grant 
of service connection will not be any earlier than the date 
of receipt of claim, in cases such as this one, where the 
claim upon which the award is granted is filed more than one 
year after the claimant's separation from service.

Unfortunately, although claims for PTSD were filed in both 
March 1991 and October 1993, these dates do not provide a 
legal basis for the assignment of an earlier effective date, 
as ultimately the RO denied these claims in final decisions 
rendered in July 1991 and December 1993, respectively.  

In order to reopen a claim which has been denied in a final 
decision, new and material evidence must be submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The effective date to be 
assigned where there has been a final disallowance followed 
by a reopened claim with new and material evidence will be 
the date of the new claim or the date entitlement arose, 
whichever is later.  See Lapier v. Brown, 5 Vet. App. 215 
(1993); 38 C.F.R. § 3.400(q).  Similarly, the provisions of 
38 C.F.R. § 3.400(r) provide that the effective date for an 
award of service connection may be granted only from the date 
of a successful application to reopen the claim supported by 
new and material evidence, or the date entitlement arose, 
whichever is later.  Therefore, under the applicable statute 
and regulation, the effective date cannot be the date of 
veteran's claims in March 1991 and October 1993, as the first 
was an unsuccessful final decision on the merits and the 
second was an unsuccessful application to reopen.  Waddell v. 
Brown, 5 Vet. App. 454, 456 (1993).

Following the RO's December 1993 denial of the claim, the 
veteran filed to reopen the claim on March 15, 1996.  
Ultimately it was determined, in effect, that new and 
material evidence had been submitted to reopen the claim and 
that a grant of service connection was warranted, effective 
from July 18, 2000, the date of a medical record which 
documented a diagnosis of PTSD as made by a VA psychiatrist.  

The veteran and his representative have argued that the grant 
of service connection should be effective from at least the 
March 15, 1996, date of claim.  However, the applicable 
regulation stipulates that the effective date to be assigned 
where there has been a final disallowance followed by a 
reopened claim with new and material evidence will be the 
date of the new claim or the date entitlement arose, 
whichever is later.  See Lapier v. Brown, supra; 38 C.F.R. § 
3.400(q).  Similarly, the provisions of 38 C.F.R. § 3.400(r) 
provide that the effective date for an award of service 
connection may be granted only from the date of a successful 
application to reopen the claim supported by new and material 
evidence, or the date entitlement arose, whichever is later.  

Regarding the regulatory requirements for establishing PTSD, 
the Board points out that 38 C.F.R. § 3.304 was amended on 
May 19, 1993, to add a new paragraph (f) which deals with the 
adjudication of PTSD claims.  On May 19, 1993, 38 C.F.R. 
§ 3.304(f) provided, in pertinent part: "Service connection 
for post-traumatic stress disorder requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor."  38 C.F.R. § 3.304 (1993).  

The Board further notes that in June 1999 the provisions of 
38 C.F.R. § 3.304(f) were amended, effective March 7, 1997, 
in part to eliminate the requirement that there be a "clear 
diagnosis" of PTSD.  64 Fed. Reg. 32,807-32,808 (June 18, 
1999).  However, the revised provisions require that there be 
a medical evidence diagnosing PTSD in accordance with 38 
C.F.R. § 4.125(a).  Under 38 C.F.R. § 4.125(a), diagnoses of 
mental disorders must conform to the fourth edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), and, if a diagnosis is not supported by the findings on 
the examination report, the rating agency shall return the 
report to the examiner to substantiate the diagnosis.  

The evidence clearly reflects that, as of March 1996, the 
record failed to contain either a "clear" diagnosis of PTSD 
or a PTSD diagnosis which was made in accordance with DSM-IV.  
The Board is aware that VA mental health clinic notes dated 
in 1997 document various PTSD symptomatology and a 
provisional diagnosis of PTSD.  In order to clarify and 
confirm the nature of the veteran's psychiatric condition, a 
VA examination was conducted in September 1997.  At that 
time, the examiner (having reviewed the claims folder) 
concluded that a diagnosis of PTSD could not be made, 
although there did appear to be a recognizable stressor which 
occurred during the veteran's service in Vietnam.  An Axis I 
diagnosis of generalized anxiety disorder was made, and a 
notation to rule out delusional disorder was also made.  

The Courts have long upheld VA's position that proof of a 
present disability is required for there to be a valid 
service connection claim.  See Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998) (holding VA's interpretation of the provisions of 
38 U.S.C.A § 1110 to require evidence of a present 
disability, to be consistent with congressional intent); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits 
entitlement for service-related diseases and injuries to 
cases where the underlying in-service incident has resulted 
in a disability); see also Hickson v. West, 12 Vet. App. 247, 
253 (1999) ("In order to prevail on the issue of service 
connection . . . there must be medical evidence of a current 
disability [citation omitted]; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."); Pond v. West, 12 Vet. App. 
341, 346 (1999) ("Generally, to prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.").

Thereafter, the earliest documented diagnosis of PTSD was 
made by a lead VA psychiatrist, as shown by a July 18, 2000, 
progress note, at which time a GAF score of 45-50 was 
assigned.  This entry appears to show a clear diagnosis of 
PTSD, satisfying the requirements of 38 C.F.R. § 3.304(f) as 
of May 19, 1993; and also appears to satisfy the requirements 
of the amended provisions of 38 C.F.R. § 3.304(f), effective 
March 7, 1997, inasmuch as the assignment of a GAF score at 
least would suggest, if not outright establish, that the PTSD 
diagnosis was made in accordance with DSM-IV.  Prior to July 
18, 2000, there was no competent medical evidence which 
diagnosed PTSD which satisfied the requirements of 38 C.F.R. 
§ 3.304(f) as of May 19, 1993, or the revised eligibility 
requirements of section 3.304(f) at the time of March 1997 
effective date for these revisions, or the June 1999 
publication of these revisions in the Federal Register.

Accordingly, the Board concludes that the RO's assignment of 
the July 18, 2000, effective date as made by the RO in the 
September 2003 SSOC is the correct effective date, inasmuch 
as entitlement arose later that the date of a successful 
application to reopen the claim, which was in March 1996 (in 
the absence of a PTSD diagnosis warranting service connection 
at that time or until July 18, 2000).  See 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(r) (effective date of an evaluation 
and an award of compensation based on a reopened claim will 
be date of receipt of claim or date entitlement arose, 
whichever is later).

The veteran and his representative have also argued that PTSD 
was present as early as just after service in 1970, but was 
mis-diagnosed at that time or at any time prior to July 2000.  
In this regard the record contains a QTC psychiatric 
evaluation dated in December 2004, at which time the examiner 
reviewed the veteran's medical records and concluded that the 
veteran has had PTSD since the Vietnam War, and that either 
his symptoms did not rise to the level needed for a diagnosis 
in 1991 or that he was misdiagnosed in 1991.  

Initially, the Board points out that as is clear from the 
applicable regulations, it is the date of the claim, not the 
date of the onset of illness or disability, which is the 
decisive factor in the determination of the effective date.  
Although the provisions of 38 C.F.R. § 3.400 contain 
exceptions to the general rule, none of those exceptions is 
applicable in this case.  Moreover, it appears that the 
veteran is disputing medical evidence and the RO's conclusion 
that PTSD was not diagnosed until July 2000.  However, as a 
matter of law, a medical error or an earlier incorrect 
diagnosis, even if substantiated by the record (which it is 
not in this case), cannot constitute a clear and unmistakable 
error (CUE), and does not provide the basis for the 
assignment of an earlier effective date.  See Russell v. 
Principi, 3 Vet. App. 310, 314 (1992).  

Here, service connection for PTSD was ultimately granted at 
the earliest point at which a diagnosis of PTSD which 
comported with the regulatory requirements for establishing 
service connection for PTSD was shown, July 18, 2000.  An 
earlier effective date based upon the veteran's successful 
application to reopen the claim, which was filed on March 15, 
1996, cannot be assigned inasmuch as entitlement did not 
arise until after that filing.   See 38 C.F.R. § 3.400(q), 
(r).  The Board finds that the RO has granted the earliest 
effective date possible based upon the facts in this case and 
the law and regulations.  Therefore, the appeal as to this 
issue must be denied.


ORDER

Entitlement to initial disability ratings for PTSD in excess 
of 30 percent from July 18, 2000, to September 30, 2004, and 
50 percent from October 1, 2004, are denied.

Entitlement to an effective date earlier than July 18, 2000, 
for the grant of service connection for PTSD is denied.


REMAND

Following a review of the claims file, the Board finds that a 
remand is required to address due process matters in this 
case, affecting the remaining claim.  

The record reflects that the veteran filed a formal claim 
with the RO for a 100 percent rating - TDIU, in March 2005.  
The claim was denied in an April 2005 rating action.  The 
veteran filed a Notice of Disagreement with that claim in 
April 2005.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the CAVC held 
that where an NOD is filed, but an SOC has not been issued, 
the Board must remand the claim to the RO to direct that an 
SOC be issued.  The failure to issue an SOC in such a 
circumstance renders a claim procedurally defective and 
necessitates a Remand.  See Godfrey v. Brown, 7 Vet. App. 
398, 408-10 (1995); see also Archbold v. Brown, 9 Vet. App. 
124, 130 (1996).  Then, after the RO has been given the 
opportunity to cure such a defect, the claim will be returned 
to the Board only if the veteran perfects the appeal in a 
timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 
(1997); see also In re Fee Agreement of Cox, 10 Vet. App. 
361, 374 (1997) ("absent an NOD, an SOC and a Form 1-9 
[substantive appeal], the BVA was not required - indeed, it 
had no authority - to proceed to a decision") (citation 
omitted).

No SOC has been issued by the RO to this point.  Thus, the 
Board finds that this issue must be remanded so that the RO 
can issue an SOC and the appellant can be afforded the 
opportunity to perfect a timely substantive appeal as to this 
issue.  The Board defers to the RO to determine the need for 
any notice and assistance provided under the VCAA.

Accordingly, while the Board regrets the delay, in order to 
afford the veteran due process the case must be REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C., for the following action:

Provide the veteran a Statement of the 
Case addressing the TDIU claim.  Notify 
him of the time limit within which an 
adequate substantive appeal must be filed 
in order to perfect an appeal of this 
issue and secure appellate review by the 
Board.  Thereafter, this issue is to be 
returned to the Board only if an adequate 
and timely substantive appeal is filed.

Then, the claims folder should be returned to the Board for 
further appellate consideration, if appropriate. The veteran 
need take no action until he is so informed. The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purposes of this REMAND are to obtain additional information 
and to comply with all due process considerations.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


